This is an action to recover on a promissory note, and was commenced in the superior court of Creek county by the filing of a petition and issuance of summons on July 19, 1922. Later the case was transferred to the district court of that county. A trial was had on the issues arising, and a verdict rendered and judgment entered in favor of the defendants on December 10, 1924. Motion for new trial was duly filed, which motion was presented and overruled on March 10, 1927. Petition in error with case-made attached was filed in this court on September 16, 1927.
Section 798, C. O. S. 1921, provides the proceedings for reversing, vacating, or modifying judgment or final order shall be commenced in this court within six months from the rendition of the judgment or final order.
"Where petition in error is not filed in this court until after the expiration of six months from the date of the final judgment complained of, this court has no jurisdiction over the subject-matter, and the appeal will be dismissed." Gilmore v. Smith et al., 93 Okla. 4, 219 P. 92; Verschoyle v. McDaniels et al., 127 Okla. 166, 260 P. 55; Jones v. Blanton,130 Okla. 200, 266 P. 438; In re Guardianship of Butler, Butler v. Archard, Gdn., 130 Okla. 241, 266 P. 1106.
"The filing of a petition in error depends upon the terms of statute authorizing it, and will not become operative until the requisites are first complied with, and if a fee is made a necessary coincident thereto, no filing is accomplished or effected without the payment of such fee.
"Where a proceeding in error is not filed in this court until after the expiration of six months from the date of the judgment or order appealed from, it will be dismissed for want of jurisdiction." Converse et al. v. Berry, 131 Okla. 188,268 P. 235.
Since petition in error in this action was not filed in this court until more than six months after the date of the judgment complained of, this court has no jurisdiction over the subject-matter of the action, and the appeal is hereby dismissed.
BENNETT, REID, FOSTER, and HERR, Commissioners, concur.
By the Court: It is so ordered.